DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 16-35 /are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Pang et al. (US20180097867) (hereinafter Pang).
Regarding claim 16, Pang discloses an apparatus comprising at least one processor and at least one memory, said at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform:
obtain information of a viewing volume appropriate for viewing a volumetric video [Figs. 11, 22-25, 51, 57, 67-68, ABS, 0167-0176, 0290-0308 and 0444-0455; plurality of configurations for obtaining and processing volumetric video data]. 
determine which geometrical shapes describe the viewing volume [0167-0177, 0334; variety of dynamic shapes and regions used in obtaining volumetric video data].
select two or more geometrical shapes determined for describing the viewing volume [0167-0177, 0334; variety of dynamic shapes and regions used in obtaining volumetric video data]. 
determine mutual relationship of the selected two or more geometrical shapes [Figs. 11, 22-25, 51, 57, 67-68, ABS, 0167-0176, 0290-0308 and 0444-0455; determining field of view and regions to construct based on desired viewing].  
construct signaling information for the selected two or more geometrical shapes, wherein the signaling information comprises information of the mutual relationship [Figs. 11, 22-25, 51, 57, 67-68, ABS, 0167-0176, 0290-0308 and 0444-0455; determining field of view and regions to construct based on desired viewing].  
Regarding claim 17, Pang discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, further cause [0252, 0290-0308; determining construction parameters based on a variety of video data].
Regarding claim 18, Pang discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, further cause the apparatus to perform at least one of the following: combine two or more geometrical shapes by forming a union of the two or more geometrical shapes; combine two or more geometrical shapes by forming an intersection of the two or more geometrical shapes; combine two or more geometrical shapes by subtracting one geometrical shape from another geometrical shape; or combine two or more geometrical shapes by excluding an intersection of the two or more geometrical shapes from the two or more geometrical shapes [Figs. 11, 22-25, 51, 57, 67-68, ABS, 0167-0176, 0290-0308 and 0444-0455; constructing desired video based on a combination of differing parameters and video data].
Regarding claim 19, Pang discloses wherein the geometrical shapes are represented as additive primitives and subtractive primitives, and wherein the at least one memory and the 3Docket No. NC306541-US-PCT Customer No. 73658 computer program code are further configured to, with the at least one processor, further cause the apparatus to: maintain a first list for containing information of the additive primitives; and maintain a second list for containing information of the subtractive primitives [0439-0455; addition and subtraction module for reconstructing desired video frame].
Regarding claim 20, Pang discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, further cause the apparatus to: combine additive primitives into a merged volume; and subtract the subtractive primitives from the merged volume to obtain the viewing volume [0439-0455; addition and subtraction module for reconstructing desired video frame]. 
Regarding claim 21, Pang discloses a method comprising: 
[Figs. 11, 22-25, 51, 57, 67-68, ABS, 0167-0176, 0290-0308 and 0444-0455; plurality of configurations for obtaining and processing volumetric video data].  
determining which geometrical shapes describe the viewing volume [0167-0177, 0334; variety of dynamic shapes and regions used in obtaining volumetric video data]. 
selecting two or more geometrical shapes determined for describing the viewing volume [0167-0177, 0334; variety of dynamic shapes and regions used in obtaining volumetric video data].  
determining mutual relationship of the selected two or more geometrical shapes [Figs. 11, 22-25, 51, 57, 67-68, ABS, 0167-0176, 0290-0308 and 0444-0455; determining field of view and regions to construct based on desired viewing].  
constructing signaling information for the selected two or more geometrical shapes, wherein the signaling information comprises information of the mutual relationship [Figs. 11, 22-25, 51, 57, 67-68, ABS, 0167-0176, 0290-0308 and 0444-0455; determining field of view and regions to construct based on desired viewing].  
Regarding claim 22, Pang discloses further comprising: using Boolean operators in the determination of the mutual relationship [0252, 0290-0308; determining construction parameters based on a variety of video data].
Regarding claim 23, Pang discloses further comprising at least one of the following: combining two or more geometrical shapes by forming a union of the two or more geometrical shapes; combining two or more geometrical shapes by forming an intersection of the two or more geometrical shapes; combining two or more geometrical shapes by subtracting one geometrical shape from another geometrical shape; combining two or more geometrical shapes by excluding an intersection of the two or more geometrical shapes from the two or more geometrical shapes [Figs. 11, 22-25, 51, 57, 67-68, ABS, 0167-0176, 0290-0308 and 0444-0455; constructing desired video based on a combination of differing parameters and video data].
Regarding claim 24, Pang discloses wherein the geometrical shapes are represented as additive primitives and subtractive primitives, wherein the method further comprises: maintaining a first list for containing information of the additive primitives; and maintaining a second list for containing information of the subtractive primitives [0439-0455; addition and subtraction module for reconstructing desired video frame].
Regarding claim 25, Pang discloses combining additive primitives into a merged volume; and subtracting the subtractive primitives from the merged volume to obtain the viewing volume [0439-0455; addition and subtraction module for reconstructing desired video frame].
Regarding claim 26, Pang discloses an apparatus comprising at least one processor and at least one memory, said at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: receive information of two or more geometrical shapes describing a viewing volume appropriate for viewing a volumetric video [Figs. 11, 22-25, 51, 57, 67-68, ABS, 0167-0176, 0290-0308 and 0444-0455; constructing desired video based on a combination of differing parameters and video data]. 
use the received information of the two or more geometrical shapes to reconstruct the viewing volume [0439-0455; addition and subtraction module for reconstructing desired video frame].
Regarding claim 27, Pang discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, further cause the apparatus to perform at least one of the following on the basis of the received information of the two or more geometrical shapes to obtain the viewing volume: combine two or more geometrical shapes by forming a union of the two or more geometrical shapes; combine two or [0252, 0290-0308; determining construction parameters based on a variety of video data].
Regarding claim 28, Pang discloses wherein the geometrical shapes are represented as additive primitives and subtractive primitives, and wherein the at least one memory and the 5Docket No. NC306541-US-PCT Customer No. 73658 computer program code are further configured to, with the at least one processor, further cause the apparatus to: receive and maintaining a first list for containing information of the additive primitives; and receive and maintaining a second list for containing information of the subtractive primitives [0439-0455; addition and subtraction module for reconstructing desired video frame].
Regarding claim 29, Pang discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, further cause the apparatus to: obtain information of location and pose of a display carried by a user [0153-0167; virtual views from any surface for immersive virtual view].
use the obtained information for determining the location of the user with respect to the viewing volume [0153-0167; virtual views from any surface for immersive virtual view].
provide an indication if the determined location is approaching an edge of the viewing volume [0439-0455; addition and subtraction module for reconstructing desired video frame].
Regarding claim 30, Pang discloses wherein the apparatus is a head mounted display or a mobile device [0154-0155; VR headset].
Regarding claim 31, Pang discloses a method comprising: receiving information of two or more geometrical shapes describing a viewing volume appropriate for viewing a volumetric video [Figs. 11, 22-25, 51, 57, 67-68, ABS, 0167-0176, 0290-0308 and 0444-0455; plurality of configurations for obtaining and processing volumetric video data].  
[Figs. 11, 22-25, 51, 57, 67-68, ABS, 0167-0176, 0290-0308 and 0444-0455; constructing desired video based on a combination of differing parameters and video data].
Regarding claim 32, Pang discloses further comprising at least one of the following: performing at least one of the following on the basis of the received information of the two or more geometrical shapes to obtain the viewing volume: combining two or more geometrical shapes by forming a union of the two or more geometrical shapes; combining two or more geometrical shapes by forming an intersection of the two or more geometrical shapes; or combining two or more geometrical shapes by subtracting one geometrical shape from another geometrical shape; combining two or more geometrical shapes by excluding an intersection of the two or more geometrical shapes from the two or more geometrical shapes [Figs. 11, 22-25, 51, 57, 67-68, ABS, 0167-0176, 0290-0308 and 0444-0455; constructing desired video based on a combination of differing parameters and video data].
Regarding claim 33, Pang discloses wherein the geometrical shapes are represented as additive primitives and subtractive primitives, wherein the method further comprises: receiving and maintaining a first list for containing information of the additive primitives; and receiving and maintaining a second list for containing information of the subtractive primitives [0439-0455; addition and subtraction module for reconstructing desired video frame].
Regarding claim 34, Pang discloses obtaining information of location and pose of a display carried by a user [0153-0167; virtual views from any surface for immersive virtual view]. 
using the obtained information for determining the location of the user with respect to the viewing volume [0153-0167; virtual views from any surface for immersive virtual view].
providing an indication if the determined location is approaching an edge of the viewing volume [0439-0455; addition and subtraction module for reconstructing desired video frame].
Regarding claim 35, Pang discloses wherein the method is performed by a head mounted display or a mobile device [0154-0155; VR headset].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483